Name: 2001/447/EC: Decision of the European Parliament of 4 April 2001 concerning discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions (Dublin Foundation) in respect of the implementation of its budget for the 1999 financial year
 Type: Decision
 Subject Matter: budget;  business organisation;  EU institutions and European civil service
 Date Published: 2001-06-15

 Avis juridique important|32001B04472001/447/EC: Decision of the European Parliament of 4 April 2001 concerning discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions (Dublin Foundation) in respect of the implementation of its budget for the 1999 financial year Official Journal L 160 , 15/06/2001 P. 0032 - 0034Decision of the European Parliamentof 4 April 2001concerning discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions (Dublin Foundation) in respect of the implementation of its budget for the 1999 financial year(2001/447/EC)THE EUROPEAN PARLIAMENT,Having regard to the report of the Court of Auditors on the financial statements and management of the European Foundation for the Improvement of Living and Working Conditions (Dublin-Foundation) for the financial year ended 31 December 1999 (C5-0686/2000)(1),Having regard to the Council Recommendation of 12 March 2001 (C5-0127/2001),Having regard to the EC Treaty and in particular Article 276 thereof,Having regard to Rule 93 and Annex V of its Rules of Procedure,Having regard to the report of the Committee on Budgetary Control (A5-0108/2001),Whereas:A. The Dublin Foundation pursues its mission "to contribute to the planning and establishment of better working conditions through action designed to increase and disseminate knowledge likely to assist this development" by following six mid-term research priorities, namely, in the areas of employment practice, worker participation, equal opportunities, social cohesion, health and well-being and sustainable development.B. There appears to be a certain degree of overlap between the work of the Foundation and the activities of the European Agency for Safety and Health at Work in Bilbao; takes note of the memorandum of understanding between both agencies.C. In accordance with the Code of Conduct of 14 July 1998, the Committee on Employment and Social Affairs is charged with monitoring the Dublin Foundation which received an annual subsidy of EUR 14,5 million and the Bilbao Agency which received an annual subsidy of EUR 6,5 million.D. Parliament gave discharge to the Administrative Board of the Foundation on 13 April 2000(2) for the 1998 financial year calling on:(i) the Foundation to present the results of its evaluation exercise and new strategy and action plan for 2001 to 2004 before 31 December 2000;(ii) the Court of Auditors to follow up systematically the decisions of the discharge authority and to produce a comprehensive analysis of the audits of all Agencies;(iii) the Foundation and Court of Auditors to reduce the duration of the contradictory procedure to ensure that the annual report can be presented to Parliament before 15 July of the year following the financial year in question.E. The Foundation did not complete the evaluation exercise before the adoption of its four-year programme for 2001 to 2004.F. The Court of Auditors has tended to conduct financial rather than performance appraisals, has not carried out a comprehensive analysis of the results of all Agency audits and has not reduced the length of the contradictory procedure in order to allow Parliament to take its findings into consideration before voting on the budget for the subsequent year.G. The Court of Auditors has obtained reasonable assurance that the annual accounts for the financial year ended 31 December 1999 are reliable and the underlying transactions are, as a whole, legal and regular, subject to a reservation on the carry-over of commitments,1. Notes the following figures for the accounts of the European Foundation for the Improvement of Living and Working Conditions:1999 financial year>TABLE>Dublin Foundation2. Calls on the Foundation to carry out an external evaluation, for the first time since its creation on 26 May 1975 by Council Regulation (EEC) No 1365/75 on the creation of the European Foundation for the improvement of living and working conditions(3); calls for the presentation of an action plan, in the light of the evaluation, before the end of 2001; requests that the evaluation assess how key stakeholders, including the Parliament, Commission, Member States, industry and academia, rate the Foundation; requests that the evaluation includes an assessment of the impact of the Foundation's activities;3. Calls for an evaluation to assess the existing cooperation between the agencies and to analyse the advantages/disadvantages of a merger between the European Foundation for the Improvement of Living and Working Conditions and the European Agency for Safety and Health at Work; however, before the Commission examines any possible merger between the European Foundation for the Improvement of Living and Working Conditions and the European Agency for Safety and Health at Work, it should analyse the conclusions and proposals which will be contained in the external evaluations of the two agencies, work which is scheduled to begin in mid-April 2001;4. Welcomes the introduction of the SI2 budgetary accounting system in January 2001; notes that since 1 July 2000 the Foundation chairs the Common Support Service, a forum which brings together users of SI2, namely nine agencies, the Economic and Social Committee and the Committee of the Regions;5. Encourages the Foundation to further reduce its reliance on imprest accounts for payments and welcomes the fact that usage has decreased from 40 % of total expenditure excluding salaries in 1997 (EUR 3,89 million), to 37 % in 1998 (EUR 3,40 million) and, following further cuts, to 18 % in 1999 (EUR 2,94 million); notes that the Foundation will seek to reduce usage to a minimal level;6. Notes that the Foundation has been able to transform seven translation posts into A-grade posts by making greater use of the Translation Centre in Luxembourg;7. Is concerned about the high level of carry-over of credits from 1999 to 2000, which amounted to EUR 3640497 or approximately 25 % of the Community subsidy of EUR 14500000;Parliament8. Calls on its specialised committees to monitor closely the activities and impact of the Dublin Foundation and Bilbao Agency to assess how well they fulfil their respective mandates;Court of Auditors9. Invites the Court of Auditors to submit individual audits before 15 July of each year following the financial year in question; calls on the Court to report findings of a horizontal nature in the subheading on decentralised agencies in the chapter on administrative expenditure in its Annual report; would welcome a shift of emphasis from purely financial audits to performance audits, whereby the Court would address the following questions:(i) added-value of the agency: including an assessment of the timeliness of the output and an evaluation of its quality and overall impact;(ii) effectiveness: including an investigation into how efficiently and effectively the agency goes about fulfilling its mission;(iii) comparative advantage: including suggestions of ways to avoid any possible overlap or duplication between various agencies;Discharge decision10. Gives discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its budget for the 1999 financial year, on the basis of the report of the Court of Auditors;11. Instructs its President to forward this Decision to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal (L series).The Secretary-GeneralJulian PriestleyThe PresidentNicole Fontaine(1) OJ C 373, 27.12.2000, p. 39.(2) OJ C 40, 7.2.2001, p. 384.(3) OJ L 139, 30.5.1975, p. 1.